Title: To Benjamin Franklin from Charles Lee, 6 November 1776
From: Lee, Charles
To: Franklin, Benjamin


Dear Sir,
Camp at Philipsburg. Novr. the 6th 1776
The Gentleman who will deliver you this was as I understand sent by Congress to General Washington. He was to have given specimens of his abilities as Engineer and been recommended accordingly. Whether He is a great Engineer or no I cannot pretend to say, as He has had no fair opportunity of displaying his talents. The few small works He has thrown up have been in haste, at the same time labouring under the disadvantage of not being able to explain himself to the workmen. From the little I can judge of him He is a Man of capacity and knowledge, and I am told by his Countrymen that his Fort lies in surveying Georgraphically and military a Country. I know not any kind of Officer more wanted in America than a Military Surveyor of those parts which are likely to be the scene of action. General Washington and Myself have therefore concurr’d in opinion that He shoud begin with the Jerseys and if He gives satisfactory proofs of his talents in this line, to recommend him to Congress for this important Office. I must beg leave to recommend him to your Protection and Patronage and request that you will furnish him with the necessary instruments. And as I am so well acquainted with your liberal way of thinking and manners it will be unnecessary to desire you to show him all possible personal civilities. So far for Monsr. Imbert. You will naturally expect something from me on our present situation. We have by proper positions brought Mr. Howe to his ne plus ultra. He has therefore apparently given all hopes of taking us Prisoners as, I believe, He lately sanguinely promised himself. Monsr. Imbert, as you know French, will be able to explain the circumstances of both Armies. The spirit of our present Troops is upon the whole good, and if America is lost, it is not in my opinion owing to want of courage in your Soldiers, but pardon me, to want of prudence, in your High Mightiness’s. Adieu, God bless you, My Dear Sir, live long and make your Country and Frinds as happy, as you have render’d yourself admirable in the eyes of all good and sensible Men. Yours most sincerely
Charles Lee
 
Addressed: To Dr Benjamin Franklin / Member of the Continental / Congress. / from Camp wth / General Washington
Endorsed: 1776 Novr 6th. General Lee by a Monsr. Imbert
Notation: Letter[?] from Gen. Lee to Benjamin Franklin Nov 6. 1776.
